Citation Nr: 1545851	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, bipolar disorder, anxiety disorder, and obsessive-compulsive disorder.


REPRESENTATION

Appellant represented by:	 Michael V. Quatrini, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and J. L.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge held at the RO.  A copy of the transcript of this hearing is of record. 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2015).

The Veteran claims service connection is warranted for an acquired psychiatric disorder, include PTSD, major depressive disorder, bipolar disorder, anxiety disorder, and obsessive-compulsive disorder, based on in-service incurrence.  

In September 2014, the Veteran underwent a VA examination at which he was diagnosed with unspecified depressive disorder, but was not diagnosed with PTSD, major depressive disorder, anxiety disorder, or obsessive compulsive disorder. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that this matter should be remanded and that, upon remand, the Veteran should be provided an adequate VA examination and opinion with adequate rationale, and with proper consideration of the lay statements.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88 (1996); Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

The VA examiner opined the Veteran's unspecified depressive disorder was unrelated to his military service but did not provide an adequate rationale regarding the etiology of the diagnosis.  In addition, the VA examiner concluded the Veteran did not have a diagnosis of major depressive disorder, anxiety disorder, or obsessive-compulsive disorder but did not address the VA treatment records which indicate a history of depression, anxiety, and obsessive compulsive disorder.  Therefore, the Board finds the September 2014 opinion is inadequate and an opinion is necessary which includes an adequate rationale.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the claims file to the extent possible, 
the Veteran should be afforded a VA examination by an appropriately qualified examiner with training and expertise in mental health, to assess the Veteran's asserted PTSD, major depressive disorder, bipolar disorder, anxiety disorder, and obsessive-compulsive disorder.

Based on a review of the claims file, the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder(s), the examiner is asked to diagnose all acquired psychiatric disorder(s) and opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disability had its onset in service or is otherwise linked to service. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements within the claims file and made at the examination must be considered. 

The Board notes that the September 2014 VA examination did not diagnose the Veteran with PTSD, major depressive disorder, bipolar disorder, anxiety disorder, and obsessive-compulsive disorder, but did diagnose unspecified depressive disorder.  The examiner is asked to specifically provide an adequate rationale as to whether the Veteran's unspecified depressive disorder or other diagnosed disorder is etiologically related to his military service, to include his combat experience.  The examiner is also asked to address the Veteran's VA treatment records noting the presence of several mental health diagnoses.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the foregoing, review the examination report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

